DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The pending application is a continuation of 15/158,967, filed 05/19/2016, now abandoned, which was a CON  of 14/105085, filed 12/13/2013 which was a continuation of 12/726113, filed March 17, 2010, now abandoned, which was a continuation of 11/890,034, filed August 3, 2007, now abandoned.

Status of the Claims
Claims 39-61 are pending and under examination.

Information Disclosure Statements
The information disclosure statement(s) (IDSs) submitted on March 10, 2021 (total of two), have/has been considered by the Examiner. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97. Enclosed with this Office Action is a return-copy of the PTO-1449 Forms with the Examiner's initials and signature indicating those references that have been considered. 

Election/Restrictions
Applicant’s election of group I in the reply filed on March 3, 2021 without traverse is acknowledged. Examination is proceeding based on 
(see, e.g., Specification at [0041]); 
an isotonic agent present as sodium chloride in an amount from about 2.5 mg/mL to about 9.0 mg/mL (see, e.g., Specification at [0049]-[0050] and [0055]-[0056]); 
a calcium salt chelating agent present as calcium ethylenediaminetetraacetic acid (EDTA) disodium in an amount from about 0.2 mg/mL to about 0.8 mg/mL (see, e.g., Specification at [0042]-[0049]); and 
a stabilizing agent present as glycine in an amount from about 0.1 mg/mL to 0.8 mg/mL (see, e.g., Specification at [0052]-[0053]).
The election was made without traverse, therefore, the requirement is still deemed proper and is therefore made FINAL.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 39-61 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over 
Sanghvi, U.S. Patent Application Publication No. 2004/0266806 A1, published Dec. 30 2004, and 
Ruff et al. U.S. Patent No. 5,358,970, issued Oct 25, 1994.
Applicants’ claimed invention is generally directed towards a method of preparing a pharmaceutical composition comprising an effective amount of methylnaltrexone 
    PNG
    media_image1.png
    317
    320
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt thereof, a calcium salt chelating agent (calcium ethylenediaminetriacetic acid (EDTA) or a calcium salt EDTA derivative), isotonic agent (NaCl or others) and a stabilizing agent (glycine) in an aqueous solution, wherein the solution has a pH of about 2.0 to 6.0,  see both claim 39 and claim 51, where claim 51 recites the pH limitation. 
Similar to applicants’ claimed invention, Sanghvi discloses in paragraph 0019, that its pharmaceutical composition includes methylnaltrexone and a degradation inhibiting agent selected from the group consisting of a chelating agent, a buffering agent, an antioxidant, and combinations thereof, wherein the degradation inhibiting 
Regarding claims 39 and 51, Sanghvi discloses a method of preparing pharmaceutical formulations comprising methylnaltrexone, see paragraph 78.
More specifically, Sanghvi teaches methods of formulating parenteral formulations, which read upon the invention’s methods of preparing a MNTX formulation, where such formulations filter sterilized and formulated with various excipients, and packaged in sealed containers, see paragraphs 33-34.
Further, Sanghvi teaches a kit (product) of said composition, in a sealed container such as an infusion bag, a sealed bottle, a vial, a vial with a septum, an ampoule, an ampoule with a septum, an infusion bag or a syringe, see paragraph 34.  
As required by applicants' claims 39 and 51, Sanghvi teaches a pharmaceutical composition comprising methylnaltrexone (see abstract) and the bromide salt of methylnaltrexone (paragraphs 38 and 57). Similar to applicants’ claims 39 and 51, intravenous (parenteral) solutions are disclosed (paragraphs 63-64) with calcium salt chelating agents such as calcium EDTA disodium (paragraph 48) and stabilizing agents, such as citric acid, glycine, benzoic acid, lactic acid and maleic acid (paragraphs 21 and 46). 
Regarding the limitation of isotonic agents such as NaCl, Sanghvi teaches use of isotonic agents such as Dextrose, and NaCl solution for use with parenteral solutions, see paragraphs 26, 34 and 51 and claims 216 and 312. 
Further, regarding claim 51, Sanghvi teaches that buffers can be used to result in less than 0.23% degradation products at a pH of 3.5, paragraph 45.  See also 
Further Sanghvi does not necessarily single out glycine as particular choice of an excipient, it does teach its use as per paragraph 21.  Further, Ruff teaches a preferred glycine hydrochloride stabilizer (column 2, lines 1-2) in a formulation to inhibit degradation and maintain potency (see abstract). It would have been obvious to employ a glycine hydrochloride stabilizer in the formulation of methylnaltrexone as taught by Sanghvi reads upon applicants’ claimed formulation, a stable formulation of methylnaltrexone with inter alia a glycine stabilizing/buffering agent and a calcium salt chelating agent differing only in that the hydrochloride salt of glycine is disclosed by applicants. 
Regarding claims 40, 46, 52 and 57, Sanghvi discloses calcium salt chelating agents such as calcium EDTA disodium (paragraph 48). 
Regarding claims 41 and 53, Sanghvi teaches a pharmaceutical composition comprising methylnaltrexone (see abstract) and the bromide salt of methylnaltrexone (paragraphs 38 and 57).
Regarding claims 42-44 and 54-56, the limitation of isotonic agents such as NaCl and various delivery vehicles such as Dextrose and NaCl solutions, Sanghvi teaches 
Regarding claims 47-50 and claims 58-61 and the limitations of glycine (HCl) stabilizing agents, pH about 3.0 to about 4.0, or about 3.5, Sanghvi teaches solutions are disclosed (paragraph 56) with calcium salt chelating agents such as calcium EDTA disodium (paragraph 48) and stabilizing agents, such as citric acid, glycine, benzoic acid, lactic acid and maleic acid (paragraph 21).
Sanghvi and applicants’ claimed invention are both directed towards stabilized, aqueous, pharmaceutical compositions comprising a calcium salt, a chelating agent and a stabilizing agent (including glycine) to inhibit the degradation of methylnaltrexone. However, it is noted that while Sanghvi teaches glycine, it does not specifically exemplify glycine-HCL.   It would be obvious to simply substitute one known element in the prior art for another to obtain predictable results (the stabilization of a methylnaltrexone formulation, see paragraph 0019).  Thus, glycine would readily be substituted for glycine-HCL.  
Further, Ruff teaches a preferred glycine hydrochloride stabilizer (column 2, lines 1-2) in a formulation to inhibit degradation and maintain potency (see abstract). It would have been obvious to employ a glycine hydrochloride stabilizer in the formulation of methylnaltrexone as taught by Sanghvi reads upon applicants’ claimed formulation, a stable formulation of methylnaltrexone with inter alia a glycine stabilizing/buffering agent and a calcium salt chelating agent differing only in that the hydrochloride salt of glycine is disclosed by applicants. 

The rationale to combine the cited art are the teachings of a stable methylnaltrexone formulation with calcium EDTA and glycine at the claimed pH (Sanghvi), in combination with the particular choice of glycine as per Ruff, to predictably arrive at the claimed invention.
Therefore, the invention as a whole was prima facie obvious at the time it was invented.

Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 39-61 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-39 of US Patent 9669096.
The contents and disclosure of claims 39-61 are discussed above and hereby incorporated herein.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards stable methylnaltrexone compositions comprising excipients such as chelating agents/antioxidants (like EDTA or calcium EDTA) buffering agents (citric acid) and overlapping pH ranges, with overlapping, if not identical scope.  
As such, the pending claims of the instant application are obvious in view of those of the cited art.

Claims 39-61 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of US Patent 8552025 B2. 
The contents and disclosure of claims 39-61 and are discussed above and hereby incorporated herein.  
US Patent 8552025 B2 generally claims a stable pharmaceutical preparation comprising a solution of methylnaltrexone or a salt thereof, wherein the preparation comprises a pH between about 3.0 and about 4.0, and so forth, with overlapping, if not identical scope.  
As such, the pending claims of the instant application are obvious in view of those of US Patent 8552025.

Claims 39-61 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 15/427420.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The contents and disclosure of claims 39-61 are discussed above and hereby incorporated herein.  
Application No. 15/427420 generally claims an aqueous pharmaceutical composition suitable for parenteral delivery comprising a solution of R-MNTX, or a salt thereof, a chelating agent, a buffering agent and an isotonicity agent, wherein the composition is characterized by at least one of (a), (b), or (c):
(a)    the composition is free of HPLC detectable S-MNTX at a detection limit of 0.02% and at a quantitation limit of 0.05%;
(b)    at least 99.6%, 99.7%, 99.8%, 99.85%, 99.9%, or 99.95% of the MNTX in the composition is in the R configuration with respect to nitrogen; or
(c)    less than 0.4%, 0.3%, 0.2%, 0.15%, 0.1% or 0.05% of the MNTX in the composition is in the S configuration with respect to the nitrogen, see claim 1;, where the aqueous pharmaceutical composition of claim 1, wherein the solution has a pH of between about 3.0 and about 3.5, see claim 2, more specifically, a pH of about 3.5, see claim 3.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards stable methylnaltrexone compositions comprising excipients such as chelating agents/antioxidants (like EDTA or 
As such, the pending claims of the instant application are obvious in view of those of the cited art. 

Claims 39-61 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US 10376584.
The contents and disclosure of claims 39-61 are discussed above and hereby incorporated herein.  
US 10376584 generally claims a stable pharmaceutical preparation comprising a solution of methylnaltrexone or salt thereof and a chelating agent; wherein the chelating agent is ethylenediaminetriacetic acid (EDTA) or a derivative thereof, see claim 1.  Other claims are directed to methods of preparing such formulations in differing various forms (pH of less than 4.5, lack of certain excipients, etc.), the formulations per se and kits. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards stable methylnaltrexone compositions comprising excipients such as chelating agents/antioxidants (like EDTA or calcium EDTA) buffering agents (citric acid) and overlapping pH ranges, with overlapping, if not identical scope.  
As such, the pending claims of the instant application are obvious in view of those of the cited art. 
Conclusion
In summary, no claims are allowed.  
Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699